NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0244-13T2

CHRISTINE GASPERETTI, M.D.,

        Plaintiff-Appellant,

v.

DEBORAH HEART AND LUNG CENTER,
LYNN MCGRATH, M.D., JOHN ERNST
and JILL T. OJSERKIS, ESQ.,

        Defendants-Respondents,

and

STATE OF NEW JERSEY, BOARD OF
MEDICAL EXAMINERS,1

     Defendant.
________________________________________

              Argued November 2, 2016 – Decided November 22, 2017

              Before    Judges    Fuentes,    Carroll    and   Gooden
              Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Mercer County,
              Docket No. C-000144-08.

              Michael Confusione argued the cause for
              appellant Christine Gasperetti, M.D., (Hegge


1
   The claims against the State of New Jersey, Board of Medical
Examiners, were settled prior to oral argument.
          & Confusione, LLC, attorneys; Mr. Confusione,
          of counsel and on the briefs).

          William M. Honan argued the cause for
          respondents Deborah Heart and Lung Center,
          Lynn McGrath, M.D., and John Ernst (Fox
          Rothschild, LLP, attorneys; Mr. Honan, of
          counsel; Mary M. McCudden, on the brief).

          Robert A. Baxter argued the cause for
          respondent Jill T. Ojserkis, Esq. (Craig,
          Annin & Baxter, LLP, attorneys; Mr. Baxter,
          of counsel and on the brief).

      The opinion of the court was delivered by

GOODEN BROWN, J.A.D.

      Plaintiff   Christine   Gasperetti,    M.D.,   appeals   from   the

Chancery Division's June 3 and August 15, 2013 orders.         The June

3, 2013 order granted summary judgment to defendants Deborah Heart

and Lung Center (Deborah), Lynn McGrath, M.D., and John Ernst.

The   August   15,   2013   order   denied   plaintiff's   motion     for

reconsideration.2    Having considered the arguments and applicable

law, we affirm.


2
  In an April 30, 2010 order, the trial court dismissed the
complaint against defendant Jill Ojserkis for failure to state a
claim upon which relief can be granted, R. 4:6-2(e). Plaintiff
did not identify the April 30, 2010 order in either her Notice of
Appeal or her Amended Notice of Appeal. It is well-settled that
we review "only the judgment or orders designated in the notice
of appeal[.]" 1266 Apartment Corp. v. New Horizon Deli, Inc., 368
N.J. Super. 456, 459 (App. Div. 2004) (citing Sikes v. Twp. of
Rockaway, 269 N.J. Super. 463, 465-66 (App. Div.), aff'd o.b., 138
N.J. 41 (1994)). See also R. 2:5-1(f)(3)(A). Stated differently,
any arguments raised by defendant that fall outside the four


                                    2                            A-0244-13T2
                                I.

     We derive the following facts from evidence submitted by the

parties in support of, and in opposition to, the summary judgment

motion, viewed in the light most favorable to plaintiff.       Angland

v. Mountain Creek Resort, Inc., 213 N.J. 573, 577 (2013) (citing

Brill v. Guardian Life Ins. Co., 142 N.J. 520, 523 (1995)).

Plaintiff is a board certified interventional cardiologist.         She

was employed by Deborah from 1998 until her resignation on June

17, 2008.    Plaintiff alleged that beginning in 2005, she was

subjected to a hostile work environment and bullying by other

physicians in the Cardiac Catheterization Lab (Cath Lab) based on

her gender. Plaintiff complained about inappropriate gender-based

postings on the Cath Lab bulletin board and other harassing

incidents.    In   response,   administrative   action   was    taken,

including reiterating to all Cath Lab employees Deborah's policy

regarding sexual harassment; requiring department managers to

review and approve the content of all postings on a daily basis;

and advising that further instances would lead to disciplinary

action.




corners of the Notice of Appeal likewise fall outside the scope
of our appellate jurisdiction in this case, and are therefore not
reviewable as a matter of law.

                                 3                             A-0244-13T2
      On October 8, 2007, Dr. Tommy Ng and Dr. Charles DeBerardinis,

two   of   plaintiff's     colleagues     with    whom   she   had   serious

disagreements about scheduling, billing and patient referrals,

told Bret Bissey, Deborah's Corporate Compliance Officer, that

they were troubled about the clinical care plaintiff was providing

to her patients.       The doctors indicated that they had reviewed

three cases in the past week in which they believed that medically

unnecessary catheterizations may have been performed by plaintiff.

At the time, DeBerardinis was the Director of the Cath Lab and Ng

was the Assistant Director.         Although Bissey requested that the

doctors put their concerns in writing, they failed to do so.

Nonetheless, Bissey recommended to John Ernst, Deborah's President

and Chief Executive Officer, that they "hire an external evaluator

. . . to assist [Deborah] in determining and assessing whether

this claim of medically unnecessary angioplasties being performed

by [plaintiff] [was] valid."

      When Bissey left Deborah's employ, Michael McKeever took over

as Director of Corporate Compliance and followed up with Ernst

regarding DeBerardinis' and Ng's complaint.                 As a result, on

January 25, 2008, Ernst asked DeBerardinis and Ng to identify ten

of plaintiff's cases.           He informed them that he and Dr. Lynn

McGrath,   Deborah's     Vice    President   of   Medical    Affairs,     would

empanel a Professional Practice Evaluation Committee (PPEC) to

                                      4                                 A-0244-13T2
initiate an independent review of the identified cases to ascertain

the validity of the concerns and take appropriate corrective

action.      At the time, Deborah was negotiating an employment

contract with plaintiff and considering her for other leadership

positions.       However,   Ernst   was    assured   by   McGrath   that    an

employment contract could be vacated if the allegations were

substantiated.

     On February 28, 2008, Deborah held its first PPEC meeting.

After acknowledging that the Cath Lab was polarized and that

plaintiff had previously complained about harassment, the PPEC

directed   its   outside    counsel,   Jill   Ojserkis,    to   initiate    an

external review of the ten identified cases to avoid further

"internal dissension and breach of confidentiality."            On April 10,

2008, Deborah engaged Medical Peer Review Services, LLC (Medical

Peer Review), to review the ten cases identified by DeBerardinis

and Ng as well as ten additional randomly selected cases.           On June

5, 2008, Medical Peer Review submitted its reports to Ojserkis,

finding numerous issues related to the standard of care undertaken

by plaintiff.       Mahdi Al-Bassam, M.D., prepared the executive

summaries and peer review reports submitted by Medical Peer Review

for all twenty cases.       On June 12, 2008, McGrath recommended the

PPEC reconvene to analyze the report.



                                       5                             A-0244-13T2
     On the morning of June 17, 2008, plaintiff delivered a letter

of resignation to Ernst, indicating it would be effective June 30,

2008.   Plaintiff had sought alternative employment, in part, to

secure a more stable schedule to spend more time with her ailing

mother, and had confidentially accepted an offer of employment

from the University of Pennsylvania Health System (Penn).              Later

that afternoon, the PPEC reconvened at 1:00 p.m. to discuss Medical

Peer Review's findings.         The PPEC "noted that there may be issues

with [plaintiff's] interpretation skills in addition to possible

quality of care issues."         However, because the members "had not

had adequate time to review the findings prior to the meeting[,]"

they decided "to do a more detailed review of the findings in

order that they can be discussed in greater detail at the next

meeting."    The PPEC expressed concern about plaintiff "treat[ing]

patients    alone"   in   the    interim.    Upon   being   informed   that

"[plaintiff] was on a [two-] week vacation and had sent in a letter

of resignation effective June 30th[,]" the PPEC directed Dr.

Gallagher, Acting Vice President of Medical Affairs in McGrath's

absence, to notify plaintiff that "a review was ongoing" and if

she chose to treat patients upon her return, she would be subject

to monitoring.

     Following the meeting, Gallagher telephoned plaintiff and

advised her that there were "problems" with her work.           Plaintiff

                                       6                           A-0244-13T2
discontinued the call.    After the phone call, plaintiff e-mailed

a revised resignation letter to Ernst, making her resignation

effective      "immediately"    due   to    "unforeseen      personal

circumstances[.]" On June 26, 2008, the PPEC reconvened to discuss

its review of Medical Peer Review's findings.    While there were a

few cases in which Committee members did not agree with Medical

Peer Review's findings, the PPEC "agreed that the report clearly

showed potentially significant issues with clinical skills and

judgment that could affect patient care."       However, upon being

advised that plaintiff had resigned, the PPEC terminated its review

and referred its findings to administration for reporting as

necessary.

       On July 24, 2008, pursuant to N.J.S.A. 26:2H-12.2b(a)(3),3

Ojserkis, in her capacity as counsel to Deborah, submitted a



3
    N.J.S.A. 26:2H-12.2b(a)(3) provides:

            A health care entity shall notify the Division
            in writing if a health care professional
            who is employed by . . . that health care
            entity . . . voluntarily resigns from the
            staff if . . . the health care entity is
            reviewing the health care professional's
            patient care or reviewing whether, based upon
            its reasonable belief, the health care
            professional's    conduct   demonstrates    an
            impairment     or    incompetence     or    is
            unprofessional,    which    incompetence    or
            unprofessional conduct relates adversely to
            patient care or safety[.]

                                  7                           A-0244-13T2
notification, to the New Jersey Board of Medical Examiners (Board)

informing the Board that plaintiff resigned her position while

"Deborah was reviewing [her] patient care."   In the notification,

Ojserkis stated:

          Deborah's [PPEC] began a focused practice
          evaluation    regarding     certain   clinical
          practices including documentation issues of
          [plaintiff] which resulted in Deborah sending
          certain medical records to an outside peer
          reviewer. The outside peer reviewer reports
          were reviewed by [PPEC] at its meetings on
          June 17, 2008 and June 26, 2008. The Committee
          agreed with the outside peer reviewer that the
          report showed potentially significant issues
          with clinical skills and judgment that could
          affect patient care.

          At [PPEC's] request, a member of [PPEC]
          contacted [plaintiff] on June 17, 2008 to
          advise her that [PPEC] wanted to meet with her
          to discuss areas of concern. It appears that
          [plaintiff] verbally resigned on June 17, 2008
          although she provided a written letter of
          resignation dated June 16, 2008 making her
          resignation   effective    June   30,    2008.
          [Plaintiff] then sent another letter dated
          June 17, 2008 changing the date of her
          resignation to immediate.      It is unclear
          whether   [plaintiff's]   first    resignation
          occurred before or outside the call with a
          member of [PPEC].

Ojserkis indicated in the notification that Deborah did not provide

plaintiff "with a copy of [the] notice as required under N.J.S.A.




                                8                           A-0244-13T2
26:2H-12.2b(h)[,]4 as the report [was] made pursuant to section

(a)(3) which appears to be an exception to the notice provision."

       In    addition,   on    August   4,   2008,   McKeever   prepared   the

following memo to plaintiff's credentials file:

              On July 24, 2008, [Deborah's counsel] notified
              the [Board], pursuant to N.J.S.A. 2H:12.2b,
              that [plaintiff] at the time of her voluntary
              resignation from the Medical Staff of Deborah
              was the subject of a [PPEC] that was formed
              to review certain of her clinical practices
              including documentation issues. Prior to her
              resignation, and unknown to her at the time,
              certain records had been independently peer
              reviewed.    [Plaintiff] resigned upon being
              made aware of the review by the [PPEC] but
              before the [PPEC] met to accept the results.

As part of her new position at Penn, plaintiff sought credentials

at other hospitals.           In response to credentials requests from

these       institutions,     where   applicable,    Deborah    supplied   the

McKeever memo.      Plaintiff's application for credentials was never

turned down by any hospital.



4
    N.J.S.A. 26:2H-12.2b(h) provides, in pertinent part,

              [a] health care entity shall provide the
              health care professional who is the subject
              of a notice pursuant to paragraphs (1), (2),
              (4) and (5) of subsection a. of this section
              . . . with a copy of the notice provided to
              the division when the health care entity
              submits the notice to the [Division of
              Consumer Affairs in the Department of Law and
              Public Safety].


                                        9                             A-0244-13T2
     Additionally, in response to a request from Virtua Medical

System for further credentialing information, McGrath advised

that: 1) "a complaint had been raised against [plaintiff] . . .

regarding   certain   practice    patterns[;]"    2)    an   "external    peer

reviewer" was engaged and issued "a report indicating that there

were certain irregularities in [plaintiff's] practice, including

the performance of unnecessary right heart catheterizations[;]"

3) plaintiff was informed "that she was under investigation because

of issues related to her practice[,]" and "[s]hortly thereafter,

. . . resigned[,] . . . voiding any protections that would have

ordinarily been afforded to her by the medical staff bylaws" and

without "the opportunity to present her side of the case[;]" and

4) on the advice of counsel, "a report was made to the [Board.]"

     On August 13, 2008, the Director of the Division of Consumer

Affairs   notified    plaintiff   that   a   "change"   to   the    Privilege

Loss/Restriction section of her New Jersey Health Care Profile was

going to be made public in thirty days.         Plaintiff certified that

she first became aware of the report to the Board on August 16,

2008, when she received the August 13, 2008 notice.                The notice

advised plaintiff that "[t]he New Jersey Health Care Consumer

Information Act, as amended, require[d] that profile information

. . . be made available to the public."           However, under "[t]he

law[,]" plaintiff had "[thirty] calendar days to review and correct

                                   10                                 A-0244-13T2
any factual inaccuracy to the modified profile before it becomes

available to the public."

      Plaintiff formally objected to the modification of her public

profile but, on October 17, 2008, the Board determined that the

modification was warranted.         The Board agreed, however, to stay

the modified posting for thirty days to allow plaintiff to obtain

a   retraction    from   Deborah    or    contest    the       ruling   in    court.

Otherwise, the Board intended to post the following statement on

plaintiff's     physician   profile:      "Deborah    .    .    .   reported     that

[plaintiff] resigned while Deborah was conducting a review of her

clinical practices (including documentation issues)." The Board's

decision was based on Ojserkis' July 24, 2008 notification as well

as Ojserkis' subsequent letter to plaintiff dated August 29, 2008,

in which Ojserkis stated "that [plaintiff] was 'made aware prior

to her resignation' that Deborah's PPEC began a focused review of

certain    of    [her]   clinical   practices       including       documentation

issues."

      The Board explained:

            Given that factual predicate . . . , the Board
            takes the position that it clearly has a
            statutory obligation to post a description on
            [plaintiff's] physician profile regarding the
            resignation. See N.J.S.A. 45:9–22.23(a)(8).
            Alternatively stated, the Board maintains that
            a resignation of staff privileges that occurs
            during the pendency of an investigation
            related to a physician's clinical practice,

                                     11                                      A-0244-13T2
          where   the   physician   is   aware  of   the
          investigation    prior   to   submitting   her
          resignation, is a resignation "for reasons
          related to the practitioner's competence" and
          is thus required to be posted on the physician
          profile. Id.

               While the Board is certainly cognizant
          of [plaintiff's] claim that she resigned for
          personal reasons that had nothing to do with
          any investigation of her practice, and her
          further claim that she only learned of the
          investigation of her practice after she had a
          meeting with the hospital's CEO, [plaintiff's]
          claim is directly at odds with the position
          that has been taken by Deborah. In essence,
          then [plaintiff] is asking that the Board
          referee a dispute between her and Deborah, and
          that the Board act as a fact-finder to resolve
          that dispute before acting in accordance with
          its statutory obligation to post a description
          regarding the resignation on the profile. The
          Board specifically declines to act in that
          capacity, finding nothing in the relevant
          statutes that would require the Board to act
          in that capacity.

     On November 5, 2008, plaintiff filed a verified complaint and

an order to show cause against Deborah and the Board seeking

injunctive relief to restrain the Board from changing her physician

profile and ordering Deborah to retract its report.     On February

4, 2009, the court issued a temporary injunction and, on April 6,

2009, a preliminary injunction.     In a written opinion, the court

explained that without deciding "whether [p]laintiff possessed any

knowledge of her review before departing Deborah[,]" the court was

satisfied that "a certain degree of awareness is necessary" in


                               12                           A-0244-13T2
order "for [N.J.S.A.] 26:2H-12.2(b)(a)(3) to apply."          According

to the court, although "[t]he statute itself does not require that

the     facility     give   notice   that   the   physician   is     under

investigation[,] . . . due process consideration[s] require the

statute to be interpreted to require some cognizance by the

physician in order for the statute to impose the significant

sanction its operations imposes."

       On July 22, 2009, plaintiff amended her complaint to add

McGrath, Ojserkis, and other unknown defendants, as well as tort

claims and claims under the Law Against Discrimination (LAD),

N.J.S.A. 10:5-1 to -42.         On April 30, 2010, the court granted

Ojserkis' motion to dismiss the claims against her, finding that

Ojserkis' notice to the Board on behalf of Deborah was absolutely

protected by the litigation privilege and thus not actionable.            On

January 5, 2011, plaintiff and the Board reached a confidential

settlement agreement, resulting in the Board's dismissal from the

litigation.5       On March 24, 2011, plaintiff filed a second amended

verified complaint adding Ernst as a defendant.

       After extensive motion practice related to various discovery

disputes, defendants moved for summary judgment on October 12,

2012.     In opposing the motion, plaintiff certified that "at no



5
    Ultimately, no change was made to plaintiff's physician profile.

                                     13                            A-0244-13T2
time during [her] employment at Deborah nor during the period

following [her] employment at Deborah was [she] ever notified or

made aware about this alleged review, committee meeting, or ever

notified in any way regarding Deborah's alleged review process."

She certified that "in his less than two minute call to [her,]"

Gallagher

            did not inform [her] of any problems with
            [her] own work but that [she] interpreted his
            brief comment to refer to the problems which
            existed throughout the institution at that
            time. Because [she] was aware of retaliatory
            efforts on the part of Deborah to harm
            physicians after their resignation, and had
            not informed anyone even then of [her] plans,
            [she] determined to make [her] resignation
            effective immediately as [she] had already
            committed [her] position at [Penn].

     Following oral argument, in a May 13, 2013 written decision,

the court granted defendant's motion and dismissed plaintiff's

second amended complaint with prejudice.      The court ruled that

"the Cullen Act, . . . N.J.S.A. 26:2H-12.2b[,] expressly provides

that a health care entity shall notify the division in writing if

a health care professional employed by the entity resigns while

the professional's patient care is being reviewed by the employer"

regardless "of whether notice of the review was provided to the

health care professional."    The court observed that

            [t]o conclude otherwise would allow the health
            care professional's resignation to prevent the
            hospital from making the report of the

                                 14                          A-0244-13T2
           investigation of the professional's patient
           care.   This would mean that a health care
           professional who had the slightest inkling an
           investigation was underway, but who had not
           been formally advised of same by the health
           care entity, could thwart the investigation
           by ending his or her employment. This would
           effectively serve to defeat one of the
           purposes of the Cullen Act, "the weeding out
           of problem practitioners."

The court rejected "plaintiff's contention that she was not under

review when she resigned[,]" finding that the "focused review"

undertaken by defendant into whether "[plaintiff] was performing

unnecessary medical procedures and misrepresenting outcome data

. . . fell within the ambit of N.J.S.A. 26:2H-12.2b[.]"

     The   court   then   addressed   each     of   plaintiff's    claims

individually.   As to counts one and two of the amended complaint,

the court determined that plaintiff was not entitled to permanent

injunctive relief because "Deborah was required by the Cullen Act

to file the report with [the Board]."        Further,

           plaintiff will not suffer any immediate
           irreparable harm if Deborah does not retract
           its . . . report [to the Board] because since
           the time of the reporting, plaintiff's income
           has increased, she cannot identify anyone who
           thinks less of her as a result of the
           reporting, she is in good standing in the
           hospitals where she currently works, and she
           has no plans to apply for credentials at any
           other hospital in the near future.

     As to count six, alleging Deborah maliciously prosecuted

plaintiff in violation of N.J.S.A. 2A:47A-1 by making the report

                                 15                               A-0244-13T2
to the Board and responding to credentialing requests from other

institutions, the court determined that the litigation privilege

and the Cullen Act, N.J.S.A. 26:2H-12.2b(g), immunized defendants

from plaintiff's claims.           The court noted that while the Cullen

Act "makes exceptions to immunity" in cases "where the entity made

the report with malice and bad faith[,]" plaintiff failed to

present "any evidence whatsoever of malice or bad faith on the

part of Deborah."         Likewise, the court determined "that plaintiff

failed to establish that Deborah instituted its investigation with

malice" or "that there was an absence of probable cause for the

proceeding."

       As   to   counts    four,   five     and   seven,    alleging    defendants

published three defamatory communications, specifically the report

to the Board, the McKeever Memo and other information provided to

other credentialing bodies, the court concluded that the alleged

defamatory statements were true and have not "prevented plaintiff

from    securing     other     employment      in   her     chosen   profession."

Moreover, according to the court, because "the alleged defamatory

statements       involve     matters   of      public     concern[,]"   requiring

plaintiff to show "actual malice[,]" plaintiff's claims failed

because she "failed to show defendants published any of them with

actual malice or that any of the statements . . . can be construed

as 'defamatory.'"

                                          16                               A-0244-13T2
     The court also determined that in the absence of evidence of

defamation, fraud, deceit, or misrepresentation, plaintiff failed

to make out a prima facie case for tortious interference with

prospective economic advantage as alleged in counts three and

eleven, particularly since plaintiff could not establish loss of

prospective gain.    In addition, finding no evidence to support any

of plaintiff's LAD claims, the court dismissed the remaining counts

of the complaint.6     A memorializing order was entered on June 3,

2013.

     The court denied plaintiff's motion for reconsideration in

an oral decision rendered on August 2, 2013.   The court determined

"[p]laintiff has not provided the [c]ourt with a particularly

compelling reason for the [c]ourt to reconsider its decision[.]"

The court explained:

               Plaintiff has made absolutely no new
          arguments in this motion for reconsideration,
          instead, simply has revised her arguments that
          she previously made but varies her emphasis
          on the Cullen Act and other evidence.

               . . . [T]he [c]ourt had adequately and
          properly addressed all the arguments plaintiff
          now    rehashes    in    this    motion    for
          reconsideration.

               More importantly, plaintiff does not
          qualify for reconsideration because there is

6
  The court dismissed count ten alleging civil assault and a
violation of the LAD, finding "absolutely no evidence to establish
a claim of assault in this matter."

                                 17                          A-0244-13T2
          no evidence to suggest the [c]ourt's decision
          was palpably wrong or irrational or that the
          probative evidence was ignored.

A memorializing order was entered on August 15, 2013, and this

appeal followed.

                                    II.

     On appeal, plaintiff argues that the "court erred because it

failed to construe the proofs in plaintiff's favor per Brill,

supra, ignored the conclusions a reasonable factfinder can make

based on the proofs, and failed to apply the plain terms of the

Cullen Act to these reasonable conclusions."       Plaintiff also

asserts the court "erred in ruling that the 'litigation privilege'

immunizes Deborah and its agents as a matter of law."     According

to plaintiff, on the contrary, "Deborah and its agents are not

immune as a matter of law for what a reasonable jury could find

has been the publication of malicious lies designed to damage

plaintiff's reputation and ability to compete."     Additionally,

plaintiff asserts that "[s]ummary judgment should not have been

granted without plaintiff having had the chance to depose Dr. Al-

Bassam[,]" the author of Medical Peer Review's reports which were

disputed by plaintiff's expert.7



7
  During oral argument, plaintiff withdrew her challenge to the
court's dismissal of her LAD claims. Accordingly, we deem those
claims waived.

                               18                           A-0244-13T2
     We review a ruling on a motion for summary judgment de novo,

applying the same standard governing the trial court.        Templo

Fuente De Vida Corp. v. National Union Fire Ins. Co., 224 N.J.

189, 199 (2016).    Thus, we consider, as the motion judge did,

"whether the competent evidential materials presented, when viewed

in the light most favorable to the non-moving party, are sufficient

to permit a rational factfinder to resolve the alleged disputed

issue in favor of the non[-]moving party."   Brill, supra, 142 N.J.

at 540.    If there is no genuine issue of material fact, we must

then "decide whether the trial court correctly interpreted the

law." DepoLink Court Reporting & Litig. Support Servs. v. Rochman,

430 N.J. Super. 325, 333 (App. Div. 2013) (quoting Massachi v. AHL

Servs., Inc., 396 N.J. Super. 486, 494 (App. Div. 2007)).          We

review issues of law de novo and accord no deference to the trial

judge's legal conclusions.   Nicholas v. Mynster, 213 N.J. 463, 478

(2013).    "[F]or mixed questions of law and fact, [we] give[]

deference . . . to the supported factual findings of the trial

court, but review[] de novo the lower court's application of any

legal rules to such factual findings."   State v. Pierre, 223 N.J.

560, 577 (2015) (quoting State v. Harris, 181 N.J. 391, 416

(2004)).

     This standard compels the grant of summary judgment "if the

pleadings, depositions, answers to interrogatories and admissions

                                19                          A-0244-13T2
on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of

law."     R. 4:46-2(c).     "To defeat a motion for summary judgment,

the opponent must 'come forward with evidence' that creates a

genuine issue of material fact."         Cortez v. Gindhart, 435 N.J.

Super. 589, 605 (App. Div. 2014) (quoting Horizon Blue Cross Blue

Shield of N.J. v. State, 425 N.J. Super. 1, 32 (App. Div. 2012)),

certif. denied, 220 N.J. 269 (2015).               "[C]onclusory and self-

serving assertions by [a party] are insufficient to overcome the

motion[.]"    Puder v. Buechel, 183 N.J. 428, 440-41 (2005).

      A trial court's order on a motion for reconsideration will

not be set aside unless shown to be a mistaken exercise of

discretion.     Fusco v. Bd. of Educ. of City of Newark, 349 N.J.

Super. 455, 462 (App. Div.), certif. denied, 174 N.J. 544 (2002).

Reconsideration should only be granted in those cases in which the

court   had   based   its   decision   "upon   a    palpably   incorrect    or

irrational basis," or did not "consider, or failed to appreciate

the   significance    of    probative,   competent     evidence."      Ibid.

(quoting D'Atria v. D'Atria, 242 N.J. Super. 392, 401 (Ch. Div.

1990)).    A motion for reconsideration must "state with specificity

the basis on which it is made, including a statement of the matters

or controlling decisions which counsel believes the court has

                                    20                               A-0244-13T2
overlooked or as to which it has erred[.]"     R. 4:49-2.     It is

against these standards that we evaluate defendants' substantive

arguments.

     The Cullen Act requires health care entities to notify the

Board of Medical Examiners when physicians in their employ resign

while under review for their patient care or conduct adversely

affecting patient care or safety.     N.J.S.A. 26:2H-12.2b(a)(3).

N.J.A.C. 13:45E-3.1(a)(4) provides:

          The health care professional voluntarily
          relinquishes any partial clinical privilege or
          authorization to perform a specific procedure
          if:

             i. Whether or not known to the health care
             professional, the health care entity is
             undertaking an investigation or a review
             of:

                 (1) The quality of patient care
                 rendered    by    the   health    care
                 professional to determine if the care
                 could have had adverse consequences to
                 the patient[.]


Similarly, under N.J.S.A. 26:2H-12.2b(h), notification provided

to the Board pursuant to N.J.S.A. 26:2H-12.2b(a)(3) does not

require notice to "the health care professional who is the subject

of [the] notice[.]"

     N.J.S.A. 26:2H-12.2c also requires a health care entity to

disclose, in response to inquiries by other health care entities,


                               21                           A-0244-13T2
whether it had made a disclosure to the licensing board pursuant

to N.J.S.A. 26:2H-12.2b relating to the health care professional

in question.     Specifically, N.J.S.A. 26:2H-12.2c(a)(1) provides:

              a.   A health care entity, upon the inquiry
              of   another  health  care   entity,  shall
              truthfully:

                  (1) disclose whether, within the seven
                  years preceding the inquiry, it provided
                  any notice to the division . . . with
                  respect to the health care professional
                  about whom the inquiry has been made,
                  providing a copy of the form of
                  notification    and     any    supporting
                  documentation that was provided to the
                  division, a professional or occupational
                  licensing board in the Division of
                  Consumer Affairs in the Department of Law
                  and Public Safety, or the review panel[.]

     If   a    health   care   entity     fails   to    make   the   requisite

disclosures, it is subject to the imposition of penalties as

determined by the Department of Health.           N.J.S.A. 26:2H-12.2c(d);

N.J.S.A. 26:2H-12.2b(f).       However, if the "health care entity[]

or any employee" complies with the reporting mandate, and makes a

disclosure "in good faith and without malice," the entity or

employee will not be "liable for civil damages in any cause of

action    arising   out   of   the   provision     or    reporting    of    the

information."     N.J.S.A. 26:2H-12.2b(g); N.J.S.A. 26:2H-12.2c(c).

     Although the terms "good faith" and "malice" were not defined

in the Cullen Act, good faith has been defined as "honesty of


                                     22                                A-0244-13T2
purpose and integrity of conduct with respect to a given subject."

Marley v. Palmyra, 193 N.J. Super. 271, 293-94 (App. Div. 1983)

(quoting Smith v Whitman, 39 N.J. 397, 405 (1963)).               Good faith

equates   "with   fidelity,   loyalty[,]   .   .   .    bona   fides[,]"   and

"honesty of intention and freedom from knowledge of circumstances

which ought to put the holder upon inquiry."            Id. at 294 (quoting

Siano v. Helvering, 13 F. Supp. 776, 780 (D.N.J. 1936))).                  The

inquiry is not, however, limited to defendants' subjective belief.

"[T]he applicable standard of good faith involves both 'objective'

and 'subjective' elements."     Endress v. Brookdale Cmty. Coll., 144

N.J. Super. 109, 134 (App. Div. 1976).

     In Hurwitz v. AHS Hosp. Corp., 438 N.J. Super. 269 (App. Div.

2014), we defined malice in the context of the immunity provided

to members of hospital review committees.              See N.J.S.A. 2A:84A-

22.10.    We stated that "the conventional meaning of that term

suggests that the sanctioned physician must prove that the hospital

defendants acted, in essence, either with ill will, without just

cause, or with a reckless disregard of the truth of the facts

regarding the physician's quality of care."             Hurwitz, supra, 438

N.J. Super. at 299-300.

     In the present case, we are satisfied that defendants acted

"in good faith and without malice," and we discern no reason to

reverse the grant of summary judgment or denial of plaintiff's

                                   23                                A-0244-13T2
motion for reconsideration. While there is no doubt that plaintiff

had   disagreements   with    members   of   Deborah's    medical    staff,

including   DeBerardinis and Ng, the source of the complaints,

Deborah's actions leading to the review of her patient care were

objectively reasonable and entitles defendants to the immunity

provided by the Cullen Act.

      Contrary to plaintiff's assertion, she was under review for

her patient care at the time of her resignation.          Deborah was not

required to disclose the review to plaintiff, and the Cullen Act

required Deborah to report her resignation or be subjected to

civil   penalties.     N.J.S.A.     26:2H-12.2c(d);      N.J.S.A.    26:2H-

12.2b(f).   Plaintiff need not be aware of the review in order for

her resignation to be a triggering event mandating the requisite

notification, and notice of the report to the Board need not be

provided to plaintiff.       N.J.S.A. 26:2H-12.2b(h).

      In addition to the notification to the Board, in response to

inquiries by other health care entities, Deborah was required

under N.J.S.A. 26:2H-12.2c(a)(1) to disclose whether it had made

such a notification to the Board within the seven years preceding

the inquiry, providing a copy of the form of notification and any

supporting documentation that was provided.       The McKeever Memo and

McGrath's response were good faith attempts at compliance with

those statutory requirements.

                                   24                               A-0244-13T2
     Finally, plaintiff failed to show actual malice, as required

by the statute.     "A bare allegation of malice is insufficient to

defeat immunity if the defendant acted in an objectively reasonable

manner."     Connor v. Powell, 162 N.J. 397, 409 (2000).          Deborah

acted with due care in the evaluation of the accusations leveled

against plaintiff.         Deborah acknowledged that the accusations

could have been motivated by personal animosity and engaged an

external reviewer to eliminate the possibility of a tainted peer

review.    This methodology promoted the dual interests of both the

patients and plaintiff.      The timing of plaintiff's resignation was

unfortunate    in   that    it   triggered   the   statutorily   required

reporting.

     The court predicated its dismissal of the complaint on its

ruling that defendants were protected by both the immunity provided

by the Cullen Act and the common law litigation privilege.             The

litigation privilege protects "[c]ertain statements made in the

course of judicial, administrative, or legislative proceedings

. . . because of 'the need for unfettered expression critical to

advancing the underlying government interest at stake in those

settings.'"     Zagami, LLC v. Cottrell, 403 N.J. Super. 98, 104

(App. Div. 2008) (quoting Erickson v. Marsh & McLennan Co., Inc.,

117 N.J. 539, 563 (1990)).        "[T]he litigation privilege has been

expanded . . . to encompass so-called quasi-judicial proceedings"

                                    25                            A-0244-13T2
as well as "statements made . . . in connection with a judicial

or quasi-judicial proceeding."    Id.   at 105-06.   In addition, the

privilege is not "limited necessarily to statements made under

oath."   Id.   at 107.

     In Cottrell, supra, after analyzing the application of the

privilege in a variety of contexts, we concluded:

          We discern from these cases the guiding
          principle that, outside the strictly judicial
          setting,   application   of   the    litigation
          privilege will depend on the nature of the
          administrative   proceeding,    the    function
          performed, and the pertinency of the allegedly
          defamatory statement to the issues and
          contentions to be resolved. As to the former,
          we look especially to the organic act
          governing   the   administrative    agency   to
          determine the presence of such procedural
          safeguards as notice, hearing, neutrality,
          finality, and review and to ascertain whether
          the proceeding affects only purely private
          interests or is imbued with a greater public
          significance. Of course whether a defendant
          in a defamation action is entitled to assert
          the absolute privilege for statements made
          during the course of litigation is a question
          of law.

          [Id. at 108-09.]

     Here, there is little question that the notification to the

Board triggered an action covered by the litigation privilege.

Plaintiff was provided notice and an opportunity to be heard before

a neutral review board, as well as the opportunity to appeal the

Board's determination prior to any change to her physician profile.


                                 26                           A-0244-13T2
This     procedure       provided    sufficient       safeguards      "to   protect

plaintiff    from    the    allegedly       false    and   malicious     statements

uttered by defendants, and to therefore shield defendants with the

cloak of absolute immunity."                   Id.   at 110.     This privilege

immunizes    defendants       from       tort    claims    arising    out   of   the

notification made to the Board, with the exception of the malicious

prosecution claim.         See Brien v. Lomazow, 227 N.J. Super. 288, 305

(App. Div. 1988) (holding "immunity exists unless plaintiffs can

make a colorable claim of malicious prosecution.").

       However,     in    light     of    our    determination       regarding   the

applicability of the statutory immunity of the Cullen Act, we are

satisfied that the policy behind the enactment of the Cullen Act

also protects defendants from recovery for a malicious prosecution

claim.     The fact that defendants had a legal duty to report the

information compels that conclusion. Because all the counts allege

related torts and are predicated upon the same conduct, defendants

are shielded from all civil liability arising out of the provision

or reporting of the information, and plaintiff is not entitled to

injunctive relief.          Therefore, plaintiff's entire complaint was

properly dismissed.

       Affirmed.




                                          27                                A-0244-13T2